My brother LADD has shown that, from 1791 down to 1868, by the statutes of this state, judgment could not be rendered against a defendant who might he absent from the state at the time of the commencement of the action, and who had not returned at the time appointed for trial, where no personal service had been made upon him, without complying with the requirements of the statute providing for actual notice, or what the statute regarded as equivalent to actual notice, to the defendant. The provisions of the General Statutes, although expressed in different language from that used in previous statutes, were evidently not designed to overturn the rule which had been in force in this state for so many years, and which is founded upon such strong grounds of justice and equity. It appears by the report of the commissioners to codify the laws, that they intended to make no change in the statutes in this respect; and the fact that their language was adopted by the legislature without change, leaves no room to doubt what the legislative intent was. The statute then being unchanged in this particular, and no actual notice of the original suit of Currier v. Gilman having been given to Currier, it follows that the judgment rendered against him is erroneous, and should be reversed.
Demurrer overruled.